B1040 (FORM 1040) (12/15)

 

 

 

 

ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING NUMBER
(Instructions on Reverse) (Court Use Only) __ Fibep
at u - $0 o'clock f M
PLAINTIFFS DEFENDANTS

Lucrece Borrego

OCT og 2020

Bartholomew J Lally
United States Beckruptcy Court

 

ATTORNEYS (Firm Name, Address, and Telephone No.)

CIE HABA ED

ATTORNEYS (If Known) OUQUCTOTE Wew Mexico,

 

Ron Holmes
PARTY (Check One Box Only) PARTY (Check One Box Only)
o Debtor @ U.S. Trustee/Bankruptcy Admin of Debtor 0 U.S. Trustee/Bankruptcy Admin
m Creditor o Other O Creditor © Other
0 Trustee o Trustee

 

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF DEBT UNDER SECTION 523(a)(2) OF THE BANKRUPTCY CODE
AND FOR DENIAL OF DISCHARGE UNDER SECTION 727(a) OF THE THE BANKRUPTCY CODE

 

NATURE OF SUIT

(Number up to five (5) boxes starting with lead cause of action as L, first alternative cause as 2, second allemnative cause as 3, etc.)

 

FRBP 7001(1)- Recovery of Money/Property

11-Recovery of money/property - §542 tumover of property
O 12-Recovery of moncy/property - §547 preference

13-Recovery of money/property - §548 fraudulent transfer
O 14-Recovery of money/property - other

FRBP 7001(2) -— Validity, Priority or Extent of Lien
21-Validity, priority or extent of lien or other interest in property

FRBP 7001(3) - Approval of Sale af Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
4]-Objection / revocation of discharge - §727(c),(d),(c)

FRBP 7001(5) — Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001{6) — Dischargeability
O 66-Dischargeability - §523{a)(1),(14),(14A) priority tax claims
[x] 62-Dischargeability - §523(2)(2), false pretenses, false representation,
actual fraud
CO 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7002 (6) — Dischargeability (continued)

L] 61-Dischargeability - §523(a)(5), domestic support

O 68-Dischargeability - §523(a)(6), willful and malicious injury

O 63-Dischargeability - §523(a)(8), student loan

O 64-Dischargeability - §523(a)(15), divorce or separation obligation
{other than domestic support)

KJ 65-Dischargeability - other

FRBP 7001(7) - Injunctive Relief
7\-Injunctive relief - imposition of stay
O 72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
£1-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other

CJ ss-SIPA Case ~ 15 U.S.C. §§78aaa et seq.

O 02-Other (c.g. other actions that would have been brought in state court
if unrelated to bankruptcy casc)

 

o Check if this case involves a substantive issue of state law

O Check if this is asserted to be a class action under FRCP 23

 

O Check if a jury trial is demanded in complaint

 

Demand $ 7,188.9

 

 

Other Relief Sought

 

 

Case 20-11368-)7 Doc 22 Filed 10/05/20 Entered 10/06/20 14:19:44 Page 1 of 5
B1040 (FORM 1040) (12/15)

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

 

 

 

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO. 20-11368-JS7

Lucrece Borrego

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

New Mexico Hon. Robert H. Jacobvitz
RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

7) ZS ee

 

 

 

 

DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)
October 5, 2020 Lucrece Borrego
INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed ina bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants,
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form, If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

Case 20-11368-}7 Doc 22 Filed 10/05/20 Entered 10/06/20 14:19:44 Page 2 of 5

 
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEW MEXICO

In re:
BARTHOLOMEW JOHN LALLY Case No. 20-11368-JS7

(Debtor)

 

LUCRECE BORREGO (Creditor), Plaintiff,
VS.
BARTHOLOMEW JOHN LALLY (Debtor), Defendant,

COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF DEBT UNDER
SECTION 523(a)(2) OF THE BANKRUPTCY CODE AND FOR DENIAL OF
DISCHARGE UNDER SECTION 727(a) OF THE THE BANKRUPTCY CODE

Lucrece Borrego, Plaintiff and Creditor, hereby states the following:

1. INTRODUCTION
1. The Defendant has engaged in a pattern of fraud and deceit that mandates dismissal of his
bankruptcy petition without discharge and his debt to the Plaintiff be deemed
nondischargeable. The Defendant has:
a, fraudulently transferred, concealed, or destroyed property that would have
become property of the estate;
b. knowingly made false statements in the bankruptcy paperwork or to the
bankruptcy trustee at the 341 meeting of creditors;
c. obtained credit under false pretenses;
d. falsified financial documents used to support a credit request to inflate/deflate the
debtor’s worth;
e. purchased items on existing credit with no intention of repaying the debt (this can
be proven by showing the lack of an ability to pay at the time of purchase) and
f. charged expensive luxury items and took substantial cash advances shortly before
filing for bankruptcy (this can date back to proven initial intent to file)

Il. JURISDICTION AND VENUE

1. This Court has the authority to enter a final order regarding this contested matter because it
constitutes a core proceeding as contemplated by 28 U.S.C. § 157(b). Pursuant to Title 28 of the
United States Code, venue is proper in the District of New Mexico.

Case 20-11368-}7 Doc 22 Filed 10/05/20 Entered 10/06/20 14:19:44 Page 3 of 5
Ill. PARTIES

4. The Plaintiff, Lucrece Borrego ( (“Defendant” or “Borrego”), is a natural person residing in
Santa Fe County, New Mexico and is a Creditor in the above styled and numbered case.

5. Defendant, Bartholomew Lally (“Defendant” or “Lally”), is a resident of Santa Fe County,
New Mexico and is the Chapter 7 Debtor in the above styled and numbered case.

IV. BACKGROUND INFORMATION

Plaintiff is Creditor of the Defendant by virtue of the following facts:

I.

On July 31st, 2019, Lally accepted a “Business Loan” from Borrego of $2,500 for
expenses related to Harvest Medical Group, a concierge medical practice for which
Lally claimed to be Lead Partner, Director and Co-owner.

Borrego had consulted on Harvest Medical Group’s business plan, investor meetings
and financial projections as a mentor to Lally and his partners and as a prospective
investor experienced in startup investing. As such, Borrego was familiar with all
aspects of the business and Lally’s role.

On July 31st, 2019, Lally requested personal loans from Borrego for the purpose of
“making ends meet” while he awaited promised capital for Harvest Medical Group
to, per Lally, “close in the next few weeks.” Lally pleaded with Borrego to help him
with basic living expenses to “feed his children” and “keep the lights on” while he
awaited additional funding. In an act of extreme generosity, Borrego agreed to lend
Lally a personal debit card to help with basic living expenses for several weeks until
his claimed impending funding was received. Lally exploited this generosity by
proceeding to charge thousands of dollars on luxury spending including
extravagant meals and spa treatments over the course of the next month before
Borrego received a notice from her card issuer and terminated the agreement.
On October 8th, 2019, Lally communicated a written offer to begin payments to
Borrego for the above loans.

When payments were not received, Borrego communicated intent to file suit,
beginning communications with said counsel at the time, Jeremy Jones. Borrego
agreed to accept $500 monthly payments. On November 23rd, communication was
received from counsel that payments were to begin, accepting the provided total debt
of $8,188.9, including a specific detail of all related charges.

On June 4, 2020, Borrego filed a Civil Complaint in the Santa Fe County Magistrate
Court demanding payment of the $7,188.9 in outstanding debt owed to Borrego by
Lally. Rather than responding to the Complaint in any manner of good faith, Lally
awaited the exact date of the hearing set for the Civil Complaint in the Court to file
for bankruptcy.

Case 20-11368-)7 Doc 22 Filed 10/05/20 Entered 10/06/20 14:19:44 Page 4 of 5
6. Borrego has personally participated in meetings of creditors and asked the Defendant
questions which his answers directly contradicted previous statements and evidence.

IV. FACTUAL ALLEGATIONS

J, The Plaintiff objects to discharge of the amounts owed to the Plaintiff under Section
523(a)(2) with documentation and testimony to prove that the Defendant:

a. (A) obtained the debt by “false pretenses, a false representation, or actual fraud,”
and

b. (B) provided materially false written statements about the debtor's and/or other
insider's financial conditions.

2. Additionally, the Plaintiff seeks objection to the entire discharge under Section 727 with
documentation and testimony to prove that the Defendant, with the intent to hinder and
defraud creditors, officers of the estate and Bankruptcy trustee, has:

a. (2) concealed, or has permitted to be transferred, removed, destroyed, mutilated, or
concealed-

i. (A) property of the debtor, within one year before the date of the filing of the
petition; or
li. _B) property of the estate, after the date of the filing of the petition;

b. (3) concealed, destroyed, mutilated, falsified, or failed to keep or preserve any
recorded information, including books, documents, records, and papers, from which
the debtor's financial condition or business transactions might be ascertained, unless
such act or failure to act was justified under all of the circumstances of the case;

WHEREFORE, Plaintiff respectfully requests this Court denies discharge of debts owed to the
Plaintiff and entire discharge. Plaintiff hopes that this Court will grant the Creditor reasonable
compensation for filing and associated fees, and any compensation for her humble efforts at
self-representation in the interest of not only herself but of all creditors involved and in hopes of
defending the integrity of this Court and the entire Bankruptcy Code.

Respectfully submitted,

rs

P

ha =

Lucrece Borrego, Plaintiff and Creditor

Case 20-11368-)7 Doc 22 Filed 10/05/20 Entered 10/06/20 14:19:44 Page 5 of 5
